[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married on September 7, 1974 at New Haven, Connecticut.
All jurisdictional requirements have been met.
The parties have one minor child issue of this marriage: CT Page 2115 Sarah, born November 25, 1979.
The marriage of the parties has broken down irretrievably and the same is hereby dissolved.
The court has considered all statutory criteria contained on Connecticut General Statutes 46b-56, 46b-81, 46b-82 and 46b-84, and enters the following orders.
1. Custody of the minor child is awarded to the plaintiff. No visitation rights are awarded to the defendant at this time.
2. The defendant shall pay $96.50 per week as child support, in compliance with the child support guidelines.
3. The defendant shall pay as alimony to the plaintiff $50.00  per week until the death of either party, or the plaintiff's remarriage.
4. Alimony and child support orders are subject to immediate wage withholding.
5. All right, title and interest in the property located at 354 Summer Hill Road, Madison and the contents therein, is awarded to the plaintiff subject to the first and second mortgages.
6. The defendant shall pay to the plaintiff as lump sum alimony $21,000.00 at the rate of $65.00 per week.
7. Each party shall be responsible for their own counsel fees.
8. The defendant shall maintain life insurance in the amount of $50,000.00 naming the minor child as irrevocable beneficiary for so long as he is obligated to pay child support.
9. The plaintiff shall maintain medical insurance for the benefit of the minor child and the parties shall divide equally all unreimbursed medical and dental expenses incurred on behalf e the minor child, including the premium of health insurance attributable to the child's coverage. This order is subject to Connecticut General Statutes 46b-84(c).
10. The arrearage found on March 1, 1991 (child support and mortgage payments) is not merged in the judgment as enforcement proceedings continue at this time.
Elaine Gordon, Judge CT Page 2116